Citation Nr: 0739611	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

A.. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1940 through October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran requested a Board hearing in his April 2005 VA 
Form 9, but failed to appear at the hearing scheduled for 
August 2, 2005.  The case is, therefore, now before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to reopen his claims for entitlement 
to service connection for both hypertension and hemorrhoids.  
These claims were last finally decided by the June 1997 Board 
decision, and December 1991 rating decision, respectively.  A 
claim that has been denied, and not appealed, will not be 
reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a).  The exception to this rule provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown,  
9 Vet. App. 273 (1996).  However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance.  Id.

In addition to the notice requirements found in 38 C.F.R. 
§ 3.159(b), under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new VA 
notice requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the veteran of the 
elements of his claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  

The July 2003 notice in this case does not meet the Kent 
requirements.  While VA's letter to the veteran specifies the 
elements of a service connection claim and defines new and 
material evidence, it fails to give the veteran notice of 
precisely what evidence is necessary to reopen the claim 
depending upon the basis of the previous denial.  While the 
delay is unfortunate, a remand is required so that VA does 
not violate the veteran's due process rights.

Accordingly, the case is REMANDED for the following action:

Ensure that VA has met its duty to notify 
the veteran under 38 C.F.R. § 3.159(b), 
including issuing corrective notice that 
is compliant with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



